751 N.W.2d 40 (2008)
Bruce ADRINE, Plaintiff-Appellee,
v.
EVENT STAFFING, INC., and Accident Fund Insurance Company of America, Defendants-Appellants.
Docket No. 135980. COA No. 281360.
Supreme Court of Michigan.
July 2, 2008.
On order of the Court, the application for leave to appeal the February 4, 2008 *41 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.